Citation Nr: 0307260	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  94-39 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increase in a 20 percent rating for 
left upper extremity residuals of a cerebral infarct.   
 
2.  Entitlement to an increase in a 20 percent rating for 
supranuclear facial palsy, residual of a cerebral infarct.   
 
3.  Entitlement to an increase in a 10 percent rating for 
left lower extremity residuals of a cerebral infarct.   
 
[The Board will later issue a separate decision on the issues 
of entitlement to an increase in a 50 percent rating for a 
dysthymic disorder, entitlement to an increase in a 40 
percent rating for hypertension with hypertensive heart 
disease, and entitlement to a total disability rating based 
on individual unemployability (TDIU rating).]  



REPRESENTATION

Appellant represented by:	Cruz A. Valentin, Attorney at 
Law


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1968.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from August 1992 and May 1994 RO rating 
decisions.  The August 1992 RO decision, in pertinent part, 
denied an increase in a 40 percent rating for hypertension 
with hypertensive heart disease; denied an increase in a 10 
percent rating for a dysthymic disorder; denied an increase 
in a 20 percent rating for left upper extremity residuals of 
a cerebral infarct; denied an increase in a 10 percent rating 
for supranuclear facial palsy, residual of a cerebral 
infarct; and denied an increase in a 10 percent rating for 
left lower extremity residuals of a cerebral infarct.  The 
May 1994 RO decision increased the rating for the dysthymic 
disorder to 50 percent and increased the rating for the 
supranuclear facial palsy to 20 percent.  A TDIU rating was 
also denied.  In September 1996, the Board remanded this 
appeal to the RO for additional development.  

Pursuant to 38 C.F.R. § 19.9, the Board is undertaking 
additional development of the evidence on the issues of 
entitlement to an increase in a 50 percent rating for a 
dysthymic disorder, entitlement to an increase in a 40 
percent rating for hypertension with hypertensive heart 
disease, and entitlement to a TDIU rating.  When such 
development is completed, the Board will prepare a separate 
decision addressing such issues.  


FINDINGS OF FACT

1.  The veteran's service-connected left upper extremity 
residuals of a cerebral infarct are manifested by no more 
than mild incomplete paralysis of all radicular nerve groups 
of the minor upper extremity.  

2.  The veteran's service-connected supranuclear facial 
palsy, residual of a cerebral infarct, is manifested by no 
more than severe incomplete paralysis of the seventh (facial) 
cranial nerve.  

3.  The veteran's service-connected left lower extremity 
residuals of a cerebral infarct are manifested by no more 
than mild incomplete paralysis of the sciatic nerve.  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
left upper extremity residuals of a cerebral infarct have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8513 (2002).  

2.  The criteria for a rating in excess of 20 percent for 
supranuclear facial palsy, residual of a cerebral infarct, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8207 (2002).  

3.  The criteria for a rating in excess of 10 percent for 
left lower extremity residuals of a cerebral infarct have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2002).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active duty in the Army from April 1966 to 
April 1968.  His service medical records indicate that he was 
treated for hypertension on several occasions during service.  

In February 1969, the RO granted service connection for 
hypertensive vascular disease and assigned a noncompensable 
rating.  Various ratings were subsequently assigned for this 
disorder and the veteran is currently in receipt of a 40 
percent rating for hypertension with hypertensive heart 
disease, retinopathy, and a transient ischemic attack.  

Medical records show that in 1988 the veteran had a 
cerebrovascular accident, resulting in left hemiparesis.

In August 1989, the RO granted service connection for left 
upper extremity residuals of a cerebral infarct and assigned 
a 20 percent rating; supranuclear facial palsy, residual of a 
cerebral infarct, with a 10 percent rating; and left lower 
extremity residuals of a cerebral infarct, with a 10 percent 
rating.  

The veteran underwent a VA neurological examination in August 
1991.  It was noted that he had a history of high blood 
pressure as well as a transient ischemic attack in 1981 and a 
cerebrovascular accident in June 1988.  The veteran reported 
that he had partial improvement with therapy since the last 
examination.  The examiner reported that there was no 
aphonia, apraxia or agnosia.  As to the cranial nerves, there 
was supranuclear facial palsy with the rest within normal 
limits.  The veteran had a hemiparetic type of gait with a 
negative Romberg and no dysmetria.  The examiner indicated 
that the motor examination showed increased tone on the left 
compared to the right, with left hemiparesis graded as 3 to 3 
to 5/5.  The sensory examination revealed left hypoesthesia 
to pinprick and the deep tendon reflexes were increased on 
the left compared to the right.  The impression was cerebral 
infarct, territory of "left" middle cerebral artery with 
the above residuals and a transient ischemic attack by 
history.  An August 1991 VA cardiovascular examination report 
related a diagnosis of arterial hypertension.  

VA records dated from October 1991 to November 1991 refer to 
continued treatment.  

The veteran underwent a VA cardiovascular examination in 
April 1992.  It was noted that he had well-documented brain 
damage on a computerized tomography (CT) scan.  The examiner 
noted that the damage was secondary to the veteran's 
hypertension and that it directly affected the veteran 
negatively in both his job performance and his normal every 
day activities.  It was reported that the brain damage was 
constant and permanent.  The examiner also stated that the 
veteran's uncontrolled arterial hypertension might result in 
further cerebrovascular accidents and further brain damage 
and/or cardiac and renal damage, and even death.  The 
diagnosis was arterial hypertension, severe.  

A May 1994 RO decision increased the rating for the 
supranuclear facial palsy, residual of a cerebral infarct, to 
20 percent.  

VA records dated from August 1994 to October 1997 show that 
the veteran continued to receive treatment for multiple 
disorders.  

The veteran underwent a VA neurological examination in 
January 1997.  It was noted that he had a past history of 
high blood pressure for thirty years and an ischemic brain 
stroke in 1988 with residual mouth deviation to he right side 
and left-sided weakness.  The veteran complained of frequent 
headaches, memory problems, poor concentration and 
irritability.  He indicated that he stayed in good control of 
his blood pressure most of the time.  The veteran denied any 
new episodes of sudden onset of focal neurological deficits.  
The examiner reported, as to general cerebral functions, that 
the veteran was alert, and well oriented in person, space, 
and time.  It was reported that he had an adequate memory 
with minimal impairment of recent memory and that there was 
adequate judgment and good insight.  The examiner indicated 
that there was no aphasia, agnosia, and apraxia.  As to the 
cranial nerves, the examiner stated that the veteran had 
residual left 7th facial supranuclear palsy with slight mouth 
deviation to the right side.  As to his cerebellar functions, 
it was noted that there was adequate coordination.  As to the 
veteran's motor system, the examiner reported that there was 
residual left side hemiparesis (4/5) especially, distally, in 
the upper extremity.  The sensory system was noted to be 
normal and the examiner indicated that the reflexes were all 
1+ with no corticospinal signs and no snout, glabellar, or 
palmomental signs.  It was noted that a magnetic resonance 
imaging (MRI) study of the head showed no significant 
abnormality and that a Doppler study of the carotid arteries 
showed mild bilaterally atherosclerotic changes.  The 
examiner indicated, as to a neuropsychological evaluation, 
that a mild neurocognitive disorder was suspected.  The 
diagnoses were old ischemic cerebral infarction in the right 
internal capsule by clinical findings, mild neurocognitive 
deficits secondary to the old ischemic cerebral infarction in 
the right internal capsule and high blood pressure.  

VA records dated from January 1997 to January 2002 show 
continued treatment.  

The veteran underwent an additional VA neurological 
examination in March 2002.  It was noted that because of the 
veteran's cerebrovascular accident in 1988, he remained with 
deviation of his mouth to the right side and with left 
hemiparesis.  The veteran also complained of lower back pain 
which was not radiating to the lower extremities.  It was 
reported that no radicular pain was mentioned either to the 
upper or lower extremities and that no other complaints were 
verbalized.  The examiner reported that the veteran was well 
nourished and well developed as well as alert, oriented times 
three, and active.  The examiner indicated that executive 
functions were within normal limits and that cranial nerves I 
through XII were examined, and it was found that the veteran 
had a left central cranial nerve VII palsy.  The examiner 
noted that the sensory examination was intact to all 
modalities and that the motor examination showed minimal left 
hemiparesis (4/5) in a pyramidal distribution.  The examiner 
indicated that the cerebellar and extrapyramidal examinations 
were within normal limits and that the deep tendon reflexes 
were normal throughout with mild hyperreflexia in the left 
lower extremity.  There was a questionable Babinski sign.  

The examiner stated that there was no clinical evidence for a 
sciatic nerve paralysis.  It was noted that the veteran did 
not show any limitation of his march when he was approached 
in the room, but that when he was asked to walk on his 
tiptoes he could not do it and did not try to do it.  The 
examiner indicated that the veteran's chart was extensively 
reviewed and that notes dating from 1968 to the present were 
reviewed in an unsuccessful attempt to find electrodiagnostic 
testing to justify radiculopathy and sciatic nerve damage.  
The diagnoses were status post cerebrovascular accident with 
residual left hemiparesis and left cranial nerve VII central 
paralysis.  The examiner also indicated that there was no 
clinical evidence or electrodiagnostic evidence of the 
previously mentioned radicular nerve paralysis and sciatic 
nerve paralysis.  It was noted that electrodiagnostic testing 
was to be ordered to assess the possibility of such 
previously mentioned disorders.  In an addendum, the examiner 
commented that electrodiagnostic testing showed evidence of 
left peroneal axonal neuropathy which was a branch of the 
sciatic nerve.  No evidence of radiculopathy was seen.  As to 
a conclusion, the examiner indicated that there was objective 
evidence for all neurological entities claimed by the veteran 
except for the paralysis of the radicular nerve groups.  

In a May 2002 addendum to the March 2002 VA neurological 
examination, the examiner reported that after reviewing the 
claims folder, for a second time, he noted that the veteran 
was independent in activities of daily living according to 
his occupational therapist in July 1988.  The examiner noted 
that it was reported, at that time, that the veteran had 
residual left hemiparesis with more involvement of the distal 
portion of the left upper extremity including the hands and 
the fingers.  There was also a lack of control of the left 
hand fingers, and the left hand grip was considered to be 
limited.  The examiner noted that the lower extremity was 
considered to be only minimally involved at that time.  The 
examiner stated that according to the March 2002 examination, 
the veteran only had minimal weakness of the left upper and 
lower extremities.  He had a 4/5 weakness of the left upper 
extremity and a 4/5 weakness of the left lower extremity, as 
well as minimal paralysis of the left facial nerve, which was 
central in nature.  The examiner reported that there was no 
evidence of any trauma that may have caused the deficit in 
the patient.  The examiner indicated that a CT scan in June 
1988 was actually normal, that an MRI study in January 1997 
was also normal, and that it was clear from the claims file 
that the veteran began complaining of left hemiparesis in 
June 1988.  The examiner noted that none of the notes that 
referred to the above mentioned deficit mentioned any trauma 
as a precipitating factor.  The examiner indicated that based 
on such information, it was his opinion that there was no 
objective evidence that the deficits were secondary to trauma 
whatsoever.  The examiner remarked that, most probably, such 
related to cerebral atherosclerosis in view that the veteran 
had a long history of hypertension.  The examiner also 
commented that it was his opinion that the deficits the 
veteran showed were very minimal and did not prevent him from 
obtaining gainful employment.  

VA treatment records dated from June 2002 to July 2002 
reflect that the veteran continued to receive treatment for 
several disorders.  A July 2002 entry noted that a 
neurological examination showed no gross motor and sensory 
deficit.  The assessment included high blood pressure in poor 
control with a high risk for proteinuria.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claims.  VA examinations have been provided, 
and identified relevant medical records obtained.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A.  Left Upper Extremity Residuals of a Cerebral Infarct

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  See nerve involved 
for diagnostic code number and rating.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.  

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, or typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See nerve 
involved for diagnostic code and rating.  38 C.F.R. § 4.124.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  See note at 
"diseases of the peripheral nerves" in 38 C.F.R. § 4.124a.  

The RO has rated the veteran's left upper extremity residuals 
of a cerebral infarct as 20 percent disabling under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8513.  

A 20 percent rating is warranted for mild incomplete 
paralysis of all radicular nerve groups of the minor upper 
extremity.  A 30 percent rating requires moderate incomplete 
paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8513.  

The recent March 2002 VA neurological report noted that since 
the veteran's cerebrovascular accident in 1988, he still had 
some left hemiparesis.  The examiner reported that the 
sensory examination was intact to all modalities and that the 
motor examination showed minimal left hemiparesis (4/5) in a 
pyramidal distribution.  The diagnoses were status post 
cerebrovascular accident with residual left hemiparesis and 
left cranial nerve VII central paralysis.  The examiner 
commented that there was no clinical evidence or 
electrodiagnostic evidence of the previously mentioned 
radicular nerve paralysis.  Additionally, in an addendum, the 
examiner indicated that electrodiagnostic testing showed no 
evidence of radiculopathy.  The examiner specifically stated 
that there was objective evidence for all neurological 
entities claimed by the veteran except for the paralysis of 
the radicular nerve groups.  Further, in a May 2002 addendum, 
the examiner stated that the veteran had only minimal 
weakness of the left upper extremities, specifically 4/5 
weakness.  

The Board also notes that a January 1997 VA neurological 
examination report indicated that the veteran had some 
residual left side hemiparesis (4/5) especially, distally, in 
the upper extremity.  The diagnoses, at that time, were 
cerebral infarction in the right internal capsule by clinical 
findings, mild neurocognitive deficits secondary to the old 
ischemic cerebral infarction in the right internal capsule 
and high blood pressure.  

The Board observes that the medical evidence from recent 
years does not indicate findings of more than mild incomplete 
paralysis of all radicular nerve groups of the minor upper 
extremity.  Moderate incomplete paralysis, as required for a 
30 percent rating, simply has not been shown by the evidence 
of record.  The March 2002 examination report, to include the 
May 2002 addendum, specifically showed no more than minimal 
weakness of the left upper extremity.  

The preponderance of the evidence is against the claim for an 
increase in the 20 percent rating for left (minor) upper 
extremity residuals of a cerebral infarct.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  

B.  Supranuclear Facial Palsy, Residual of a Cerebral Infarct

The veteran's supranuclear facial palsy, residual of a 
cerebral infarct, is currently rated as 20 percent disabling 
under 38 C.F.R. § 4.124a, Diagnostic Code 8207.  

The rating for the seventh (facial) cranial nerve paralysis 
is dependent upon the relative degree of loss of innervation 
of the facial muscles.  A 10 percent rating is warranted for 
moderate incomplete paralysis.  A 20 percent rating requires 
severe incomplete paralysis.  A 30 percent rating requires 
complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 
8207.  

The recent March 2002 VA neurological examination report 
noted that the veteran had deviation of his mouth to the 
right side because of a cerebrovascular accident in 1988.  
Cranial nerves I through XII were examined and it was found 
that the veteran had a left cranial nerve VII palsy.  The 
examiner noted that the cerebellar and extrapyramidal 
examinations were within normal limits.  The diagnoses 
included status post cerebrovascular accident with residual 
left hemiparesis and left cranial nerve VII central 
paralysis.  In a May 2002 addendum, the examiner reported 
that the deficits the veteran showed were very minimal and 
did not prevent him from obtaining gainful employment.  

Additionally, a January 1997 VA neurological examination 
report noted that, as to the cranial nerves, that the veteran 
had residual left 7th facial supranuclear palsy with slight 
mouth deviation to the right.  It was noted, as to the 
cerebellar functions, that there was adequate coordination.  
The diagnoses included old ischemic cerebral infarction in 
the right internal capsule by clinical findings.  

The Board observes that the medical evidence from recent 
years does not indicate findings of more than severe 
incomplete paralysis of the seventh (facial) cranial nerve.  
Complete paralysis, as required for a 30 percent rating, 
simply has not been shown by the evidence of record. 

The preponderance of the evidence is against the claim for an 
increase in the 30 percent rating for supranuclear facial 
palsy, residual of a cerebral infarct.  Thus, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.  

C.  Left Lower Extremity Residuals of a Cerebral Infarct.  

The veteran's left lower extremity residuals of a cerebral 
infarct are rated as 20 percent disabling under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.

A 10 percent rating is warranted for mild incomplete 
paralysis of the sciatic nerve.  A 20 percent rating requires 
moderate incomplete paralysis.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  

The recent March 2002 VA neurological examination report 
noted that the veteran's sensory examination was intact to 
all modalities and that the motor examination showed minimal 
left hemiparesis (4/5) in a pyramidal distribution.  The 
examiner also reported that deep tendon reflexes were normal 
throughout with mild hyperflexia in the left lower extremity 
and that there was a questionable Babinski sign.  The 
examiner stated that there was no clinical evidence for a 
sciatic nerve paralysis.  It was noted that the veteran did 
not show any limitation of his march when he approached the 
room and that he could not and did not try to, walk on his 
tiptoes when asked.  The examiner specifically noted that the 
veteran's chart was extensively reviewed and that notes 
dating back from 1968 to the present were reviewed in an 
unsuccessful attempt to find electrodiagnostic testing to 
justify radiculopathy and sciatic nerve damage.  The 
diagnoses included status post cerebrovascular accident with 
residual left hemiparesis, and the examiner ordered 
electrodiagnostic testing to assess the possibility of 
sciatic nerve paralysis.  In an addendum, the examiner noted 
that electrodiagnostic testing did show evidence of left 
peroneal axonal neuropathy which was a branch of the sciatic 
nerve and that no evidence of radiculopathy was seen.  

Additionally, in a May 2002 addendum to the March 2002 VA 
neurological examination, the examiner stated that the 
veteran had only minimal weakness in the lower extremities, 
specifically 4/5 weakness.  The examiner commented that it 
was his opinion that the deficits the veteran showed were 
very minimal.  Further, a January 1997 VA neurological 
examination noted that there was residual left side 
hemiparesis (4/5) and that the sensory examination was 
normal.  

The Board observes that the medical evidence from recent 
years does not indicate findings of more than mild incomplete 
paralysis of the sciatic nerve.  Moderate incomplete 
paralysis, as required for a 20 percent rating, simply has 
not been shown by the evidence of record.  The March 2002 
examination report, to include the May 2002 addendum, 
specifically showed no more than minimal weakness of the left 
lower extremity.  

The preponderance of the evidence is against the claim for an 
increase in the 10 percent rating for left lower extremity 
residuals of a cerebral infarct.  Thus, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

An increased rating for left upper extremity residuals of a 
cerebral infarct is denied.  

An increased rating for supranuclear facial palsy, residual 
of a cerebral infarct, is denied.  

An increased rating for left lower extremity residuals of a 
cerebral infarct is denied.  



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

